Exhibit 10.27

 

Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Asterisks denote omissions.

 

AMENDMENT TO LICENSE AGREEMENT

 

This Amendment is effective January 1, 2006 (the “Effective Date”), and amends
that certain License Agreement dated August 24, 2001 (the “License”) by and
between:

 

QLT USA, Inc. (formerly Atrix Laboratories, Inc.) (“QLT USA”), with place of
business at 2579 Midpoint Drive, Fort Collins, Colorado 80525

 

And

 

CollaGenex Pharmaceuticals, Inc. (“CollaGenex”), with place of business at 41
University Drive, Newtown, PA 18940.

 

WHEREAS CollaGenex has been unsuccessful in preventing generic competition to
its flagship dental product Periostat ®, and as a result has ceased to invest in
the marketing and sale of dental products; and

 

WHEREAS QLT USA and CollaGenex agree to amend the License on the terms and
conditions set out herein:

 

NOW THEREFORE in consideration of the premises and mutual covenants and
agreements set out in this Amendment and other good and valuable consideration,
the sufficiency of which are acknowledged, the parties to this Amendment agree
as follows:

 

1.                                       Amendments

 

Effective as of the Effective Date, the Agreement is hereby amended as follows:

 

I.                                         Section 3.02 [Royalty Payments] is
deleted and replaced with the following:

 

“3.02       CollaGenex will pay Atrix in each calendar year a royalty of [**]%
based on aggregate Net Sales of the Products in each such calendar year.”

 

II.                                     Section 4.04 [CollaGenex Contribution
Margin] is deleted.

 

III.                                 Section 6.01 [Term] is deleted and replaced
with:

 

“6.01       This Agreement will take effect on the Effective Date and will
expire on December 31, 2007 (the “Initial Term”), subject to earlier termination
as permitted under the Agreement, provided, however, that this

 

--------------------------------------------------------------------------------


 

Agreement shall automatically renew for successive renewal terms of one year
each unless either party has provided written notice of the termination of this
Agreement not less than 60 days prior to the expiry date of the then current
term or renewal term, as the case may be (the Initial Term and any such renewal
term, collectively, the “Term”).”

 

IV.                                 Section 6.02 [Termination by CollaGenex] is
deleted in entirety and replaced by the following:

 

“6.02                     CollaGenex may terminate the Agreement by notice to
Atrix if Atrix shall commit any willful and material breach of the provisions of
this Agreement at any time after January 1, 2006, provided however that
(i) CollaGenex has first given Atrix notice specifying the details of the
material breach, and (ii) Atrix has not cured such material breach within 30
days of the effective date of notice of the material breach.”

 

V.                                     Section 6.03(d) [Termination by Atrix] is
deleted and replaced by:

 

“(d)                           if CollaGenex shall commit any willful and
material breach of the provisions of this Agreement at any time after January 1,
2006;”.

 

VI.                                 Section 6.04 [Termination upon certain
Events] is amended by adding a new Section 6.04(c) immediately after
Section 6.04(b), which subsection (c) shall read as follows:

 

“(c)                            This Agreement may be terminated by either Party
upon six months prior written notice given at any time for any reason (including
for convenience) to the other party.”

 

VII.                             Section 6.06 [Effect of Termination] is amended
by deleting in the first sentence of Section 6.06 “Sections 6.02 and 6.04” and
replacing it with “Section 6.04”.

 

VIII.                         Paragraph 6.06(b) of Section 6.06 [Effect of
Termination] is deleted.

 

IX.                                Paragraphs 6.06 (c), and 6.06(d) of
Section 6.06 [Effect of Termination] are deleted.

 

X.                                    Section 6.07 [License Following
Expiration] is deleted.

 

XI.                                Paragraphs 7.01(a) and 7.01(d) of
Section 7.01 [CollaGenex Obligations] are deleted.

 

XII.                            Section 7.02 [Marketing Advisory Board] is
deleted and all references to the Marketing Advisory Board elsewhere in the
Agreement shall be replaced by a reference to “appropriate representatives of
the Parties”.

 

XIII.                        Section 8.04(a) is amended by adding after “If
Atrix is unable to cure such failure within 15 business days after such notice,”
the following:

 

2

--------------------------------------------------------------------------------


 

“Atrix will fill any such purchase order not terminated by CollaGenex after its
receipt of notice from Atrix under this Section 8.04(a) as soon as reasonably
practical, and Atrix will allocate the resources available to it among its
customers so that CollaGenex receives at least its proportional share of
available Product, or”.

 

XIV.                        Section 8.04(c) is deleted.

 

XV.                            Section 9.01 [Purchase Price and Payment] is
amended by deleting at the end of the first sentence “, which shall be subject
to adjustment in accordance with Section 9.02”.

 

XVI.                        Section 9.02 [Purchase Price Adjustment] is deleted.

 

XVII.                    Section 9.08 [Professional Samples] is deleted and
replaced with the following:

 

“9.08                     Pursuant to the provisions of Section 9.07, for so
long as CollaGenex retains a license pursuant to Section 2.01 in the Territory,
Atrix shall supply to CollaGenex, upon request by CollaGenex and at no cost to
CollaGenex, Professional Samples up to the maximum and aggregate amount of 1800
Units of Products in any calendar year during the Term of the Agreement.
CollaGenex (a) shall only use the Professional Samples for marketing and
promotional activities (e.g. as professional or trial samples, or in association
with other marketing activities such as workshops, symposia or trade shows),
(b) shall not sell the Professional Samples and (c) shall not use the
Professional Samples other than for the primary intent of inducing future sales
of ATRIDOX®.”

 

XVIII.                Section 11.03 [Phase IV Trials] is deleted and replaced by
the following:

 

“11.03               Neither Party shall have any obligation to conduct a Phase
IV study in respect of the Products.”

 

XIX.                       Section 13.10 [Limitation of Liability] is amended by
adding the following at the end of the last sentence of the paragraph:

 

“Notwithstanding the foregoing, in no event shall Atrix have any liability to
CollaGenex in connection with this Agreement or any license granted under this
Agreement in excess of the aggregate amounts paid by CollaGenex to Atrix under
this Agreement.”

 

XX.                           Sections 14.04 [A & S Spending Levels], 14.05
[Variances], 14.06 [Cash Alternatives], 14.07 [Minimum Size of Detail Force] and
14.08 [Detail Calls] are deleted.

 

3

--------------------------------------------------------------------------------


 

XXI.                       Section 19.04 [Notices] is hereby amended by deleting
the existing addresses for notice if notice is provided to QLT USA, and
replacing it with the following:

 

“If to Atrix:

 

QLT USA, Inc.

2579 Midpoint Drive

Fort Collins, Colorado 80525-4417

Attention:  President

 

Facsimile:  (970) 482-9735

Telephone:  (970) 482-5868

 

With a copy to:

 

QLT Inc.

887 Great Northern Way

Vancouver, British Columbia, Canada

V5T 4T5

 

 

Attention:

Legal Department

 

Telephone:

(604) 707-7000

 

Facsimile:

(604) 873-0816”

 

XXII.                   The Fixed Price Schedule attached as Exhibit G to the
Agreement shall be amended, effective as of the Effective Date of this
Amendment, to read as follows, and may be further amended by Atrix in its sole
discretion upon notice to CollaGenex of any applicable price increases, from
time to time, with such amendments being effective with respect to any purchase
order placed after the date of notice of such amendment:

 

“Product

 

Purchase Price

 

 

 

Atridox®:

 

$

[**] per Unit

Atrisorb® Free Flow:

 

$

[**] per Unit

Atrisorb® Free Flow with Doxycycline:

 

$

[**] per Unit”

 

2. Miscellaneous

 

I.                                         All capitalized terms used in this
Amendment and not otherwise defined will have the meaning given to them in the
Agreement.

 

II.                                     Except as expressly amended by this
Amendment, all other terms and conditions of the Agreement remain unchanged and
in full force and effect.

 

III.                                 Marginal headings as used in this Amendment
are for the convenience of reference only and do not form a part of this
Amendment and are not to be used in the interpretation hereof.

 

IV.                                 This Amendment will enure to the benefit of
and be binding upon the parties and their respective successors and permitted
assigns.

 

4

--------------------------------------------------------------------------------


 

V.                                     This Amendment may be executed in
counterparts with the same effect as if both parties had signed the same
document. Both counterparts will be construed together and will constitute one
and the same agreement. This Amendment may be executed by the parties and
transmitted by facsimile transmission and if so executed and transmitted this
Amendment will be for all purposes as effective as if the parties had delivered
an executed original Amendment.

 

In witness whereof, the parties have executed this Amendment this 22nd day of
February, 2006

 

 

/S/ David Pfeiffer

 

/S/ Michael R. Duncan

 

CollaGenex Pharmaceuticals, Inc.

QLT USA, Inc.

By:

David Pfeiffer

Michael R. Duncan

 

President

 

5

--------------------------------------------------------------------------------